The Disciplinary Review Board having filed with the Court its decision in DRB 17-336, concluding that Michael R. Speck of Freehold, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.15(d), Rule 1:21-6 (recordkeeping violations), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And Michael R. Speck having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that respondent's conduct violated RPC 1.15(d) and Rule 1:21-6, and that there is not clear and convincing evidence of violation of RPC 8.4(c) ;
And good cause appearing;
It is ORDERED that Michael R. Speck is hereby reprimanded; and it is further
ORDERED that the charge of violation of RPC 8.4(c) is hereby dismissed; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.